Citation Nr: 1134153	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Entitlement to service connection for obstructive sleep apnea, to include secondary to hypertension and hypertensive heart disease.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and his wife
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from September 1978 to March 1988.
 
This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.
 
The Veteran appeared at a Travel Board hearing in May 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
 
 
REMAND
 
The August 2008 rating decision reflects that VA decided the claim without affording the Veteran an examination.  The Veteran's March 2008 claim only asserted a direct basis for service connection.  His notice of disagreement, however, included a claim of entitlement to service connection on a secondary basis, but VA still did not arrange an examination as part of the decision review officer review process.
 
Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA is obliged to provide an examination when there is insufficient medical evidence to decide the claim, but the record contains competent evidence that: 1) the Veteran has a current disability or persistent or recurrent symptoms of a current disability; 2) the Veteran suffered an event, injury, or disease in service; and 3) the record indicates that the disability or signs and symptoms of disability may be associated with active service.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The threshold to trigger the duty to order an examination is rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
VA outpatient records of August 2007  note the Veteran's diagnosis of obstructive sleep apnea and start of constant positive airway pressure therapy, which satisfies Element 1.  In addition to his own statement, the Veteran submitted March 2008 lay statements from his wife and a friend who served with him.  The friend, Mr. S, served with the Veteran in Germany and shared sleeping quarters while in the field.  Mr. S related that the Veteran snored very hard and loud, and would gasp for air as if the Veteran was not breathing.  Mr. S reports that those symptoms continued throughout the exercises.  The Veteran's wife noted in her March 2008 statement and in her hearing testimony that she was married to the appellant during his active service, and that she had heard him snore loud and hard, and gasp for breath since 1984.

Lay persons are competent to report symptoms observed or experienced.  See 38 C.F.R. § 3.159(a)(2) (2010).  Hence, the lay statements satisfy Elements 2 and 3; so  the necessity for an examination is triggered.  See 38 C.F.R. § 3.159(c)(4).
 
Service connection is in effect for hypertension and hypertensive heart disease associated with hypertension.  The Veteran's assertion of secondary service connection also necessitates a medical examination.  See 38 C.F.R. § 3.310 (2010).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Please send the Veteran a supplemental VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation of the information or evidence needed to establish entitlement to service connection on a secondary basis.
 
2.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated his obstructive sleep apnea since May 2008.  After the Veteran has signed any required releases, all pertinent records, to include records from the Temple, Texas VA facility, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After the above is complete, furnish the claims file to an appropriate physician for a comprehensive review.  Following that review, the physician/reviewer is to opine whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that obstructive sleep apnea is related to the Veteran's active service.  If the answer is "no," the examiner must opine whether it is at least as likely as not that the obstructive sleep apnea is caused or chronically worsened by hypertension or hypertensive heart disease?  Any opinion must be fully explained and the rationale provided.  In preparing the requested opinions, the examining physician must note the following: 
 
*  "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.
 
The examiner is advised that the term "at least as likely as not" or a "50 percent probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the cause of the appellant's obstructive sleep apnea is unknowable.
 
Should the physician/examiner advise that an opinion cannot be rendered without an examination, the AMC/RO must arrange for the appellant to be seen for such an examination.
 
4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


